Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-5, 7-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 are all the claims for this application.
2.	Claim 6 is canceled, Claims 1, 3-5, 7-17, 19-24, and 62 are amended and new Claims 212-216 are added in the Response of 11/19/2021. The subject matter of the new claims is germane to the elected and examined subject matter and the claims are joined for examination.
3.	Claims 1-5, 7-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 are all the claims under examination.
4.	Applicants amendment of the clams raises new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Drawings
5.	The corrected drawings for Figures 28A and 28B were received on 11/19/2021.  These drawings are accepted.

Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the figure legends to the specification for Figures 1 and 42-45 under 37 CFR 1.821-1.825 for containing amino acid sequences that are [<] > 4 amino acids in length and which otherwise need be identified by SEQ ID NO is withdrawn. Applicants have identified the corresponding SEQ ID NOS in the figure legends in their comment.

b) The objection to the improper use of the term, e.g., Tris, Erbitux, Herceptin, sepharose, which is a trade name or a mark used in commerce is withdrawn.
Applicants filing of a clean and marked-up copy of the specification which rectifies those deficiencies overcomes the objection.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim(s) and withdrawn for the pending claims.
	a) The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps is moot for the canceled claim(s) and withdrawn for the pending claims.  
	Applicants have amended claims 1 and 62 to remove the phrase “at the equivalent 3D structural position.”

	b) The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 the limitation in generic Claim 1

    PNG
    media_image1.png
    70
    549
    media_image1.png
    Greyscale
 is moot for the canceled claim(s) and withdrawn for the pending claims.
	Applicants citation to the specification at page 36, lines 6-10, demonstrates the meaning of the phrase “interface” within the context of the hetero-dimeric Ig.

	c) The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 recite the “optional” within an “optional” limitation in generic Claim 1 is moot for the canceled claim(s) and withdrawn for the pending claims. 
	Applicants have amended Claims 1, 11, 12, 15 and 22 to delete the optional limitations.	

	d) The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 for citing the trademark/trade name “IMGT®” is moot for the canceled claims and withdrawn for the pending clams.
Applicants have amended the claims by removing the registration from IMGT.

	e) The rejection of Claim 5 for the recitation “88l” because it is not clear what this term represents, whether a letter “L” or the numeric “1” is withdrawn.
	Applicants have amended the claim to clarify the meaning as an amino acid isoleucine or “I.”


Claim Rejections - 35 USC § 103
8.	The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2007/110205 (IDS 4/8/2021) in view of WO2009/089004 (IDS 4/8/2021) and WO2007/147901 (IDS 4/8/2021) is moot for the canceled claims and withdrawn for the pending clams.
The claims relate to hetero-dimeric immunoglobulins or fragments thereof comprising at least one substitution in at least 2 non- identical immunoglobulin chains, thereby preventing the formation of homo- dimers.
	The amendment of the claims in view of Applicants comments render the rejection withdrawn because none of the references alone or in combination disclose:
	a) heterodimeric Igs comprising two CH3 domains comprising the amino acid residues targeted in one CH3 for residue 88 and the in the other CH3 for residues 85.1 and/or 86 being modeled after the alpha and beta chains from the TcR;
	b) heterodimeric Igs being operative in the assembly of the heterodimer thru the CH3/CH3 interaction comprised of only substitutions are residues 88 and 85.1, 88 and 86 and 88 and 85.1 and 86.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	The rejection of Claims 1-5, 7-17, 19-24, 56-57, 62, 75, 77, 80 and 212-216 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim(s) and maintained for the pending claims.  
	a) Applicants allege Claim 1, from which all other pending claims depend either directly or indirectly, recites the exact positions in which amino acid residues are substituted in the protein-protein interfaces of the engineered immunoglobulin chains—position 88 in the first engineered immunoglobulin chain and position 85.1 and/or 86 in the second immunoglobulin chain. Additionally, claims 7, 8-10, 14, 17, 20, and 23 further recite the exact amino acid residues that are substituted in the engineered immunoglobulin chains—position 88 in the first engineered immunoglobulin chain and position 85.1.
	Response to Arguments
Claim 1 recites: 
    PNG
    media_image2.png
    85
    842
    media_image2.png
    Greyscale

Under the BRI standard, “and/or” language encompasses myriad other forms for the first or second parent domain when one is a CH3 domain. Pertaining to the issue of structure/function correlation for the invention as whole and to what is disclosed in the specification for the at least one CH3 domain, the first/second parent domain pairs that are disclosed as being operative are CH3 (αβ TcR)/ CH3 (αβ TcR) protein-protein interface (Examples 1-9). Applicants have not disclosed any other species of “parent domain” other than two paired CH3 domains having interfacing mutations reflective of the alpha/beta interface for the α and β protein subunits of the TcR. The claims are not limited to each of the first and second parent domains being a CH3 core structure.

Examiner’s Note: by Applicants own admission of record on p. 27 at (iii) of the Response of 11/29/2021, “the instant claims are directed to modifications in immunoglobulin constant domains, specifically CH3 domains, based on biomimicry to facilitate formation of hetero- dimers between co-expressed immunoglobulin polypeptides,..”

b) Applicants allege the specification as filed describes in over 30 pages (page 85 to 115) the hetero- dimeric immunoglobulins comprising the claimed amino acid substitutions from specific donor domains that form naturally occurring immunoglobulin constant domain hetero-dimers; Examples 7.1.3. and 11 disclose the generation of heterodimeric immunoglobulins or fragments in which residues in the first and second chain are modified based on donor domains from immunoglobulin constant domains (see Tables 7, 8, 9, 10, and 11); and Example 7.1.3 and Tables 7, 8, 9, 10, and 11 the specification disclose the bases on which a person of ordinary skill in the art could create further modified immunoglobulin chains or fragments.
Response to Arguments
Claim 1 recites the following “parent domains” which allegedly possess the structure/function correlation for the full scope of hetero-dimeric Igs having the de minimus interface residues being substituted under the most generic invention at position 88 and positions 85.1 and/or 86.

    PNG
    media_image3.png
    784
    851
    media_image3.png
    Greyscale

	The specification does NOT support a single example of a hetero-dimeric Ig having any of the three possible combinations: residue substitutions (88/ 85.1), (88/86) (88/ 85.1 and 86)) in the CH3/CH3 pairs in order to substantiate sufficient operative interactions for the universe of claimed heterodimers. A review of the data shown in the tables of the specification verifies the absence of the instant claimed de minimus structure:
Table 4 shows no data for residue substitutions (88/ 85.1), (88/86) (88/ 85.1 and 86)) in the CH3/CH3 pairs absent the substitutions of other residues.

    PNG
    media_image4.png
    429
    711
    media_image4.png
    Greyscale


Table 5 shows no data for residue substitutions (88/ 85.1), (88/86) (88/ 85.1 and 86)) in the CH3/CH3 pairs absent the substitutions of other residues.

    PNG
    media_image5.png
    521
    713
    media_image5.png
    Greyscale

Table 6 shows no data for residue substitutions (88/ 85.1), (88/86) (88/ 85.1 and 86)) in the CH3/CH3 pairs absent the substitutions of other residues.

    PNG
    media_image6.png
    830
    707
    media_image6.png
    Greyscale


Table 9 shows no data for a position at 85.1 being substituted:

    PNG
    media_image7.png
    467
    656
    media_image7.png
    Greyscale

Table 10 shows no data for residue substitutions (88/ 85.1), (88/86) (88/ 85.1 and 86)) in the CH3/CH3 pairs absent the substitutions of other residues.

    PNG
    media_image8.png
    919
    670
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    370
    667
    media_image9.png
    Greyscale

	Applicants have not demonstrated possession of a genus of fully functional, hetero-dimeric Ig having a CH3 domain present in either first and/or second parent domain (or when present as one domain combined with any other kind of “parent domain”) and having de minimus substitution of resides 88 and 85.1 and/or 86 at the interface of those separate parent domains in being fully operative. The written description guidelines state in part:

    PNG
    media_image10.png
    572
    787
    media_image10.png
    Greyscale

	The rejection is maintained.

Written Description
10.	The rejection of Claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants allege the negative proviso has, per se, support in the specification at p. 157, lines 25-28; and the specification discloses substitution of 88 to isoleucine (I) p. 83, line – p. 119, line 3 and 8.
	Response to Arguments
	Claim 5 depends from rejected Claim 1. The grounds for the rejection of Claim 5 cannot be taken out of context from the outstanding grounds for rejection for the claims as a whole as maintained herein above under section 9 of the Office Action. Where Applicants have not shown themselves to be in possession for the genus of hetero-dimeric constructs of generic Claim 1, then the insufficiencies of Claim 5 are not nearly rectified by arguments alone.
	The rejection is maintained

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

11.	The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 (and Claims 212-216) on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,683,052 is maintained. 
	Applicants request that the rejection be held in abeyance is granted.

12.	The rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 (and Claims 212-216) on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,683,053 is maintained. 
Applicants request that the rejection be held in abeyance is granted.

13.	The provisional rejection of Claims 1-17, 19-24, 56-57, 62, 75, 77 and 80 (and Claims 212-216) on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/984,822 (reference application US20180355064) is maintained. 
	Applicants allege the claims of the ’822 application also recite engineered immunoglobulin constant regions does not render the instant claims obvious because the ’822 application claims do not recite any donor domains or that the two donor domains form a naturally occurring immunoglobulin constant domain hetero-dimer or homo-dimer or any of the specific substitutions recited in the instant claims.
	Response to Arguments
	Claim 1 of the reference states:

    PNG
    media_image11.png
    588
    860
    media_image11.png
    Greyscale
	a) Applicants have provided no evidence that the “immunoglobulin constant region” for each of the first and second polypeptides is not already a “naturally occurring Ig constant domain” much less inherent to each of the polypeptides as claimed in elements (a) and (b). Applicants comments are inconsistent with what is claimed in the reference Claim 1, namely, that the mutated CH3 domains are already comprised as a natural Ig constant region for each of the respective first and second polypeptides.
	b) Applicants comments that the reference claims do not recite “donor domains” is confusing because the phrase “donor domain” is neither present in the reference claims nor the instant claims. The “parent domain” of the instant claims is then defined as a CH3 domain in generic Claim 1.
	The provisional rejection is maintained.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 212-216 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 212-216 are indefinite for omitting to indicate the numbering system used to identify the residue positions. At least for consistency with the other dependent claims, a phrase such as for example, “wherein the amino acid position is indicated according to the IMGT numbering.”


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from amended Claim 1 that recites the residues for substitution in the second engineered Ig are “85.1 and/or 86.” Claim 7 is drawn the phrase “position 85 and/or 86” followed by the Markush group identifying the amino acid substitutions for an 81.5 residue. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
16.	No claims are allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643